Citation Nr: 1626176	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The appellant had military service with the United States Coast Guard from August 2002 to May 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, this case was remanded for further development to include obtaining service personnel records to clarify the nature of the appellant's military service.  The case has now been returned to the Board for final appellate review.


FINDINGS OF FACT

1.  The appellant was discharged from the Coast Guard under other than honorable conditions.

2.  The appellant's discharge from active duty does not meet any of the exceptions set forth under 38 C.F.R. § 21.9520(a)(5), nor does the evidence show he was discharged under other than dishonorable conditions due to a service-connected disability.


CONCLUSION OF LAW

The criteria for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) are not met.  38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. § 21.9520 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant matter, the appellant was provided with notice as to the basis of the denial of his claim for educational benefits and the law governing such claim in the October 2013 decision, January 2014 statement of the case, and May 2016 supplemental statement of the case.  Furthermore, he has not identified any deficiency in the development of this case.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

Moreover, the Board finds that the appellant's claim of entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), must be denied as a matter of law.  Therefore, there is no reasonable possibility that further assistance would aid the appellant in substantiating his claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a). 

Under paragraph (b), an individual is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

In this case, the appellant's claim was denied by the RO based upon the character of discharge of his military service.  Specifically, that he was discharged under other than honorable conditions due to misconduct; and that this period of service was under his initial contract, with no reenlistments, but multiple extensions.  

In an August 2013 statement, the appellant alleged that he received an honorable discharge from his first period of service, which lasted 6 years.  

VA's determination of whether a claimant's service meets basic threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  In this case, the Board previously noted in August 2015 that the determination regarding the character of the Appellant's discharge by the RO appeared to have been upon a September 2013 email received from an individual working for the United States Coast Guard.  The email indicated that the appellant served on active duty with the United States Coast Guard from August 2002 to May 2013; that he was discharged under other than honorable conditions due to misconduct; and that this period of service was under his initial contract, with no reenlistments, but multiple extensions.

The Board notes, however, that the appellant's service personnel records have since been added to the file, including his DD Form 214 for his service in the Coast Guard.  Such records confirm he served in the Coast Guard from August 2002 to May 2013, and that he was discharged under other than honorable conditions due to misconduct.  The Board acknowledges that the service records reflect his initial period of enlistment was for 6 years, and that the conduct which lead to his discharge does not appear to be noted for this period.  Nevertheless, as noted in the DD Form 214, this period was extended in April 2007, November 2009, and July 2011.  The actual records signed by the appellant extending his period of enlistment at those times are also of record.  In short, the service personnel records confirm the determination that the entire August 2002 to May 2013 period of service was under his initial contract, with no reenlistments, but multiple extensions.  Consequently, the character of his discharge under other than honorable conditions applies to this entire period.

The Board also notes that this case was remanded in August 2015, in part, because an electronic record in the claims file noted that the appellant served honorably in the Navy from June 2008 to September 2011.  Such a notation appears inconsistent with the fact the appellant had service in the Coast Guard during that same period.  The service personnel records on file for the appellant does not otherwise reflect such service.  Moreover, a closer review of the electronic record in question indicates it is for a different individual than the appellant in this case.  Although the electronic record notes it is for an individual with the same name as the appellant, it also shows a different social security number and date of birth than that of the appellant.  Further, the appellant himself did not identify any military service outside of the August 2002 to May 2013 service with the Coast Guard.  Therefore, the Board finds that the information on this record pertains to another individual with the same name as the appellant, and does not apply to the adjudication of this case.

The Board further takes note of the fact that a plain reading of 38 C.F.R. §21.9520(a)(2)-(4) clearly demonstrates that an honorable discharge from service is required for the appellant to establish eligibility for educational assistance under 38 U.S.C. Chapter 33.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, it appears 38 C.F.R. §21.9520(a) does not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii).  Nevertheless, the appellant's separation does not fall under any of the exceptions listed under 38 C.F.R. §21.9520(a)(5).  As already noted, his service personnel records document his separation was due to misconduct.  

In view of the foregoing, the Board finds that the character of the Appellant's discharge precludes his eligibility to Chapter 33 benefits.  Consequently, he does not have a qualifying discharge, and, thus, is legally ineligible for educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill benefits).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, supra.

To the extent the appellant has indicated he desires a change in the character of his discharge, he is advised to contact the appropriate service department.  VA does not have legal authority to make any such changes.


ORDER

Educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


